Cook, J.,
delivered the opinion of the Court.
This was an action of assumpsit, by White against Bennett, for salt, sold and delivered, money had and received, &c. The cause being submitted to the Court, the defendant had judgment. In the-bill of exceptions, it is stated, that the plaintiff gave in evidence, two receipts, as follows : First, “ Received, U. S. Saline, September 27th, 1816, of Leonard White, for, and on account of the United States,’in good order, two hundred and forty-six barrels, containing twelve' hundred and three bushels salt, which I promise to deliver, in similar order, (the dangers of the river only excepted,) unto Hugh H. Maxwell, or order, at Kaskaskia, he, or they,- paying me freight at the rate of forty-five cents per bushel, for the same;”-(signed duplicates). W. G. Martin. Second, “ Received, Kaskaskia, October 22d, 1S16, ■ of W. G. Martin, one hundred and eighty-six barrels of salt, containing nine hundred and thirty-five bushels and nineteen pounds of salt, as marked on the barrels,'on account of the United States. Received by me, William Bennett.” It was proved that this was part of the salt mentioned in the first receipt, and that Bennett had admitted the receipt of it, and promised White to pay him the value thereof, one half the ensuing winter, (1819,) and the other half the next spring, (1820). It is also stated in the bill of exceptions, -that the Court decided, that the plaintiff could hot maintain this action on the ground that he was the agent of the United States, and it is to that opinion of the Court that the plaintiff excepts. It does not appear, with certainty, by the bill of exceptions, in what character the plaintiff acted in the transaction ; he shipped the salt, as appears by the first receipt, for and on account of the United States, but whether he was the owner, or the agent of the United States, does not, (103) fully appear. If the facts were, that 1m was the owner of the salt, and upon its delivery to Maxwell, at Kaskaskia, to whom it was consigned, it was to be placed to account, between White and the United States, it might have been shown, in evidence, in explanation of the receipt. And on the contrary, if the property in the salt was in the United States, and White only the agent, and that, on making the shipment, his agency was at an end, that fact might also have been shown. The bill of exceptions states the plaintiff proved so much, but whether it contains all the evidence on his part or not, nor does it appear whether the defendant offered any or what evidence. The judgment of the Court is predicated upon the fact, that the, plaintiff was the agent of the United States; and it does not appear. That fact was not found, nor that there was not sufficient evidence to warrant such finding.
Let the judgment be affirmed with costs.